                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

ALVA M.,1

                  Plaintiff,                                                Case No. 3:18-cv-01048-CL

                  v.                                                        ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Magistrate Judge Mark D. Clarke filed a Report and Recommendation (ECF No. 23) and

the matter is now before this Court on Plaintiff’s objections. See 28 U.S.C. § 636(b)(1)(B), Fed.

R. Civ. P. 72(b). I review de novo. United States v. Bernhardt, 840 F.2d 1441, 1445 (9th Cir.

1998). I find no error and conclude the report is correct.

         Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 23) is adopted in

full. The Commissioner’s decision is AFFIRMED.




1
 In the interest of privacy, this Order uses only the first name and the initial of the last name of the non-
governmental party in this case and any immediate family members of that party.

1 –ORDER
IT IS SO ORDERED.

     DATED this __10th__ day of October, 2019.



                                      _______/s/ Michael J. McShane ________
                                              Michael McShane
                                          United States District Judge




2 –ORDER
